DETAILED ACTION
This correspondence is in response to the communications received September 7, 2021.  Claims 1-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of treatment using a meta stable plasma as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

The “meta stable” plasma is understood to mean that the gas species used for forming the plasma are excited beyond a ground state to a lower energy radical state which has a shorter lifetime but also allows for the adjustment of trapped charges in the high-k dielectric layer. 

Regarding claim 1, the prior art discloses a method of treatment using a meta stable plasma, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“generating a meta stable plasma using a first gas and a second gas, wherein the first gas
is input into a first input of a shower head, and the second gas is input into a second input of the
shower head to mix with radicals generated from the first gas; and
using the meta stable plasma to treat the first high-k dielectric layer.”

Regarding claim 9, the prior art discloses a method of treatment using a meta stable plasma, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, 
“etching the first portion of the metal layer to reveal the high-k dielectric layer;
treating the high-k dielectric layer using a meta stable plasma; and
depositing a work function layer on the high-k dielectric layer.”

Regarding claim 16, the prior art discloses a method of treatment using a meta stable plasma, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“performing a treatment process on the first high-k dielectric layer using a meta stable
plasma, wherein in the treatment process, the second high-k dielectric layer is separated from the
meta stable plasma by the first metal-containing layer; and
forming a second metal-containing layer and a third metal-containing layer over the first
high-k dielectric layer and the first metal-containing layer, respectively.”




Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893